`

                                   In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-19-00076-CV


                IN THE INTEREST OF E.X.H. AND S.M.H., CHILDREN

                           On Appeal from the 100th District Court
                                    Carson County, Texas
                  Trial Court No. 11978, Honorable Stuart Messer, Presiding

                                    February 21, 2019

                    ORDER OF ABATEMENT AND REMAND
                  Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

       J.H. appealed from an order terminating his parental rights to E.X.H. and S.M.H.

The appellate record has been filed. Furthermore, the extended deadline by which he

had to file an appellate brief lapsed without him filing the document. Consequently, we

abate this appeal and remand the cause to the 100th District Court of Carson County (trial

court) for further proceedings. Upon remand, the trial court shall determine the following:

       1.     whether appellant still desires to prosecute the appeal;

       2.     whether appellant is indigent;

       3.     whether appellant has been denied the effective assistance of counsel due
              to counsel’s failure to timely file an appellate brief, see Ex parte Briggs, 187
S.W.3d 458, 467 (Tex. Crim. App. 2005) (holding that “a reasonably
              competent attorney—regardless of whether he is retained or appointed—
             must seek to advance his client’s best defense in a reasonably competent
             manner”); and

      4.     whether new counsel should be appointed.

      The trial court is also directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental record and cause that record to be filed with this court by March 1, 2019,

due to the time-sensitive nature of appeals from parental termination orders. If it is

determined that appellant desires to proceed with the appeal, is indigent, and has been

denied the effective assistance of counsel, the trial court may appoint him new counsel;

the name, address, email address, and phone number of any new counsel appointed

shall be included in the aforementioned findings. Should further time be needed to

perform these tasks, then same must be requested before March 1, 2019.

      It is so ordered.

                                                            Per Curiam




                                           2